Citation Nr: 1541972	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-33 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral orchitis.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for an aphthous ulcer. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for a scalp laceration.

7.  Entitlement to service connection for urinary frequency.
 
8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for hypertension.
 
10.  Entitlement to service connection for a disability manifested by dizziness. 

11.  Entitlement to service connection for narcolepsy.
 
12.  Entitlement to an initial compensable rating for a left knee scar.
 
13.  Entitlement to an initial compensable rating for bilateral inguinal hernia repair scars.
 
14.  Entitlement to an initial compensable rating for a ventral hernia scar.
 
15.  Entitlement to an initial compensable rating for erectile dysfunction.
 
16.  Entitlement to an initial rating higher than 10 percent for psoriasis.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2006.

 These matters are on appeal are on appeal from rating decisions dated in August 2007, and September 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In February 2013, the Board Remanded the claims for due process reasons and for further evidentiary development.

On February 2014, California Department of Veterans Affairs (CDVA) filed a written motion to withdraw as the Veteran's representative in the current case before the Board, explaining that it was never award of any appointment nor was any prior appointment accepted by CDVA.  He provided proof that a copy of the withdrawal motion was provided to the Veteran.  See 38 C.F.R. § 20.608(a) (2013).  The Board grants CDVA's motion to withdraw.  A new representative has not been appointed in this matter.

In a July 2013 decision, the Board denied entitlement to service connection for headaches, a scalp laceration, urinary frequency, a left ankle disorder, hypertension, and narcolepsy; denied entitlement to an initial compensable rating for a left knee scar, an initial compensable rating for bilateral inguinal hernia repair scars, an initial compensable rating for a ventral hernia scar, an initial compensable rating for erectile dysfunction, and an initial rating in excess of 10 percent for psoriasis; and granted service connection for hearing loss.  In that decision, the Board also remanded the claims for service connection for a disability manifested by dizziness; an acquired psychiatric disorder, to include PTSD; an aphthous ulcer; bilateral orchitis; residuals of warts; tinea pedis; bilateral pes planus with plantar fasciitis; sleep apnea; and epididymitis for due process reasons and for further evidentiary development.

Service connection was granted for PTSD, obstructive sleep apnea, plantar warts, and bilateral pes planus with plantar fasciitis in a September 2013 decision.  Thus, as the benefits sought have been awarded in full, those issues are no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has bilateral orchitis and epididymitis that are related to service.
2.  The preponderance of the evidence weighs against a finding that the Veteran has a scalp laceration, a left ankle disability, hypertension, or a disability manifested by dizziness at this time.

3.  The Veteran's aphthous ulcer, headaches, tinea pedis, urinary frequency, and narcolepsy were not manifest during service and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed aphthous, headaches, tinea pedis, urinary frequency, and narcolepsy and his active service.

4.  The most probative evidence of record demonstrates that the Veteran's service-connected left knee, hernia, and ventral herniorrhapy scars are not shown to be productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, superficial and unstable scars, or superficial scars that are painful on examination. 

5.  The most probative evidence of record demonstrates that the Veteran does not have a penile deformity.

6.  The most probative evidence of record demonstrates that the Veteran's service-connected psoriasis is not shown to be productive of symptoms covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral orchitis and epididymitis, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The basic criteria for service connection for a scalp laceration, a left ankle disability, hypertension, or a disability manifested by dizziness are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  An aphthous ulcer, headaches, tinea pedis, urinary frequency, and narcolepsy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  Criteria for an initial compensable evaluation for left knee, hernia, and ventral herniorrhapy scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 (2015). 

5.  Criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.20, 4.31, 4.115b, DC 7522 (2015). 
 
6.  Criteria for an initial evaluation higher than 10 percent for psoriasis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7816 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral orchitis and epididymitis

The Veteran contends that he has bilateral orchitis and epididymitis that are related to his service.

The Veteran's service treatment records (STRs) reports show that he was treated for epididymitis from May to June of 1986 and in April 2005.  He also complained of testicular pain in December 2002, August and September of 2004, and April 2005.  Bilateral orchitis was diagnosed in September 2004 and January 2005.  Post-service, a March 2007 QTC examination report contains a diagnosis of chronic bilateral orchitis.  VA progress notes, dated in May and June of 2008, note complaints of testicular pain, with a notation of possible epididymitis in May 2008.  Complaints of and treatment for possible epididymitis were noted in May and June 2008.

On September 2013 VA examination, the examiner opined that the Veteran had a normal examination and opined that the conditions were not related to service in part due to an inaccurate finding that there was no evidence of these disabilities in service or in the claims file.  However, as the Veteran was treated for bilateral orchitis and epididymitis in service, the VA examiner's opinion was based on an inaccurate factual premise, and therefore carries no probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  I

In light of the Veteran's in-service and post-service treatment, complaints, and diagnoses of bilateral orchitis and epididymitis, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral orchitis and epididymitis is warranted.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of these disabilities caused by service is not currently before the Board.

Scalp laceration, a left ankle disability, hypertension, 
and a disability manifested by dizziness

The Veteran asserts that he has a scalp laceration, a left ankle disability, hypertension, and a disability manifested by dizziness, that is related to his service.  As will be explained in greater detail below, there is no post-service evidence of any current disabilities.

The Veteran's service treatment records (STRs) reflect findings, complaints, symptoms, and, in some cases, diagnoses related to the claimed disabilities.  With regard to a scalp laceration, he was treated for a scalp laceration after being hit on the head with a phone receiver in July 1986, but there was no other evidence of a scalp scar during his remaining period of service.  He received treatment for bilateral ankle pain in April 1996.  A September 2005 private treatment report indicates a notation of hypertension, but a January 2006 note shows that there was no history of diagnosed essential hypertension.  In September 2005, he was noted to have sustained a nasal injury after getting dizzy and falling off of a toilet and a reported history of multiple episodes of "near syncope" when having bowel movements.  A separation examination report is not of record.

Post-service, with regard to a scalp laceration, a February 2007 QTC examination report, which shows that the Veteran reported a 1 and 1/2 year history of a scalp laceration after being hit in the head.  

The examiner stated that a diagnosis is not possible because no scar could be located.

With regard to a left ankle disability, a March 2007 QTC examination report, which shows that the left ankle had signs of tenderness, but that there was no deformity. The report contains a diagnosis of DJD (degenerative joint disease) of the ankles, and notes that X-rays showed degenerative changes.  The associated X-ray report, dated in March 2007, contains an impression noting "No abnormalities noted," it does not contain a finding of arthritis/DJD.  VA progress notes, dated in June and December of 2012, state that he has no arthritis other than OA (osteoarthritis) of the knee.

With regard to hypertension, a February 2007 QTC examination report which shows that the Veteran reported that he had a two-year history of hypertension, and that he was not currently receiving any treatment for this condition.  The diagnosis portion of the report shows that the examiner concluded, "[T]here is no diagnosis because there is no pathology to render a diagnosis.  There is no finding of hypertensive heart disease."  Although there is one notation of hypertension (in September 2005), this appears to be "by history" only, as there were no supporting blood pressure findings, and no evidence of use of medication, and as there is no previously-dated evidence of hypertension.  In fact, the Veteran was not treated for hypertension during service.

A July 2007 VA progress note shows that the Veteran reported a family history of hypertension, however, hypertension was not noted.  A private treatment report, from Family Practice, dated in September 2007, indicates that the Veteran does not have hypertension.

With regard to a disability manifested by dizziness, post-service treatment reports include VA progress notes, dated in November and December of 2008, which show complaints of dizziness.  A May 2009 VA progress note associates the Veteran' syncope and lightheadedness as a vasovagal response to the sight of blood.  An August 2009 VA progress note shows that the Veteran complained of a history of spells, and that he stated that all episodes were triggered either by urination or by seeing blood.  The report notes vasovagal/situations syncope occurring exclusively in a setting of fear when seeing blood or micturition/intercourse.  There are also notations of Eustachian tube dysfunction.  See e.g., June 2008 VA progress note.

Pursuant to the Board's July 2013 remand, on September 2013 VA central nervous system and neuromuscular diseases DBQ examination, the examiner opined that the Veteran had never been diagnosed with a central nervous system condition based on the rationale that on examination he did not report any complaint of dizziness.  He had a normal neurological examination.  His gait was smooth and his Romberg was negative.  He exhibited on nystagmus and Babinski was negative.  Cranial nerves appeared intact.  At that time, there was no clinical diagnosis that could be rendered.  The examiner opined that is it less likely than not that his dizziness was a symptom of a diagnosed condition that was manifested by service based on the fact that his history did not manifest dizziness as a complaint.  His physical neurologic examination was normal, Babinski signs were negative, and cranial nerves were intact.  He exhibited no nystagmus, nor did he fall to any direction.  His gait was normal and he required no supportive devices for ambulation.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

To the extent that the Veteran complains of left ankle pain, scalp pain, and dizziness, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  

While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with residuals of a scalp laceration, a left ankle disability, hypertension, or a disability manifested by dizziness.

However, in any event, even if the Board assumes (arguendo) that the Veteran does have a currently diagnosed scalp laceration or residuals thereof, left ankle disability, hypertension, or a disability manifested by dizziness, there is no opinion relating any current symptoms related to a scalp laceration, left ankle disability, hypertension, or dizziness to the Veteran's service.  

As the Veteran may note, the VA examinations and medical opinion evidence provides significant evidence against these claims.

The Board has taken the contention that Veteran has a currently diagnosed scalp laceration, left ankle disability, hypertension, and a disability manifested by dizziness, that is related to his service very seriously (this was the basis of the Board's remand in order to address this medical question).  In this regard, the Board finds that the VA medical examinations and opinions provide highly probative evidence against these claims.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a currently diagnosed scalp laceration or residuals of a scalp laceration, left ankle disability, hypertension, and a disability manifested by dizziness, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against these claims.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a scalp laceration, left ankle disability, hypertension, and a disability manifested by dizziness and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Aphthous ulcer, headaches, tinea pedis, urinary frequency,
and narcolepsy

The Veteran contends that he has an aphthous ulcer, headaches, tinea pedis, urinary frequency, and narcolepsy that are related to his service.

With regard to an aphthous ulcer, the Veteran's STRs show that in May 2006 he had an aphthous ulcer.  Post-service, in addition to a September 2009 VA progress report, there are a number of findings of aphthous ulcer.

Pursuant to the Board's July 2013 remand, on September 2013 VA oral and dental conditions DBQ examination, the Veteran presented with complaints od periodontal disease and outbreaks for cold sores occasionally.

The examiner diagnosed periodontal disease, which is not considered disabling for VA purposes.  No aphthous ulcer was diagnosed.  The examiner opined that it is less likely than not that the periodontal condition is a chronic condition that was manifested by the Veteran's service based on the rationale that mainly that periodontal disease is not considered a disabling for VA purposes.

With regard to tinea pedis, a January 2005 report indicates a diagnosis of tinea pedis.  In April 2006, he was diagnosed with dermaphytosis of the nails.  In October 2005 and May 2006, he was diagnosed with onychomycosis.  Post-service, a December 2008 VA progress note shows treatment for tinea pedis.

Pursuant to the Board's July 2013 remand, on September 2013 VA skin diseases DBQ examination, the Veteran presented with a history of being seen in 2003 in a clinic with rashes on his elbows; psoriasis was diagnosed.  There was no real control and the lesions were soon found on his back, buttocks, and forearms.  He eventually received private dermatology treatments and as a result his rash is now almost completely gone.  He stated that he had problems with tinea pedis, which was not evident on examination.  The examiner diagnosed asymptomatic tinea pedis.

The examiner opined that it is less likely than not the diagnosed residuals of tinea pedis is a chronic condition that was manifested by his service.  The examiner noted that there was no evidence of residuals of tinea pedis on examination and his claims folder does not show that it was incurred in in service.  Also, the examiner noted that he did not report it as a problem on examination.  

With regard to urinary frequency, a September 1984 report of medical history completed on entrance into service shows that he reported a history of frequent urination.  However, the associated examination report shows that his genitourinary system evaluation was normal.  A July 1992 report of medical history shows that he reported a history of frequent urination all of his life, which had not been treated or diagnosed.  However, the genitourinary system examination was normal.

In this regard, despite his allegations that he had urinary frequency prior to service, the Veteran was evaluated as clinically normal upon entrance into active service.  Accordingly, the Veteran will be presumed to be in sound condition.  Moreover, there is no evidence that his urinary frequency was aggravated by service.

Post-service, on February 2007 QTC examination report the Veteran reported a 14-year history of frequent urination, i.e., about 12 times per day at hourly intervals, and twice per nights at 3-hour intervals.  There were no problems starting urination, and no problems with urinary incontinence.  He indicated that he was not receiving any treatment for these symptoms.  In the diagnosis portion of the report, the examiner stated, "[T]here is no diagnosis because there is no pathology to render a diagnosis."
Private treatment records, dated between November 2007 and 2008, show that the Veteran reported difficulty with urinary frequency and urgency, with nocturia times two to three, and daily frequency every two hours.  He reported urgency on urination, a decrease in size and force of stream, with splitting, and he felt that he did not empty completely.  He reported constant suprapubic pressure that increased during intercourse.  A January 2008 report notes bladder outlet obstructive symptoms and urinary frequency.  

VA treatment records include a February 2008 progress note which contains a notation of prostatitis NOS (not otherwise specified).  A June 2008 note includes a notation of "chronic frequency/BPH (benign prostatic hypertrophy)." A July 2008 VA progress note shows treatment for complaints of a more-than 10-year history of urinary frequency, and urge incontinence.  He was noted to have been placed on terazosin, which had helped.  The assessment was frequency and urgency.  The "problem list" in a March 2010 VA progress note shows that the disorders listed included urinary obstruction.  A May 2010 VA progress note shows that the Veteran complained of an overactive bladder that was well-controlled with medication.  The report notes detrusor overactivity.  A number of VA progress notes contain notations of "hypertonic of bladder," and neurogenic bladder.  See e.g., VA progress note, dated in February 2011.

With regard to headaches, in August 1994 he was treated after he was hit on the head with phone receiver.  In June 2002, he reported a history of associated headaches.  In November 2002, and May 2003, the Veteran was treated for complaints of "head pain" with a related history of a motor vehicle accident in November 2002.  A September 2004 private treatment report shows that the Veteran denied having headaches.  In February 2005, he was treated for complaints of a sore throat, and a headache.  A January 2006 report shows that he denied having headaches.  A separation examination report is not of record. 

The post-service medical evidence consists of VA (to include TriCare) and non-VA reports, dated between 2006 and 2013.  A February 2007 QTC examination report contains a diagnosis of chronic tension headaches.  A June 2008 VA progress note contains a notation of migraines.  A December 2008 VA progress note shows that the Veteran reported a ten-year history of headaches, and overall, a number of VA progress notes contain notations of migraines.

With regard to the claim for narcolepsy, service treatment reports do not show any relevant complaints or diagnoses. 

The post-service medical evidence consists of VA (to include TriCare) and non-VA reports, dated between 2006 and 2013.  A February 2007 QTC examination report shows that the Veteran reported a one-year history of narcolepsy; alternatively characterized as a history of 48 attacks over the last two years, averaging two attacks per month.  He stated that he was not currently receiving any treatment for this condition. In the diagnosis portion of the report, the examiner stated, "[T]here is no diagnosis because there is no pathology to render a diagnosis. The claimant does not suffer from a seizure disorder." VA progress notes dated thereafter include a number of notations of narcolepsy.  See e.g., VA progress reports, dated in September and December of 2009, March 2010.  However, a June 2009 sleep study shows that narcolepsy was not found. A September 2007 private treatment report notes possible narcolepsy.  A December 2012 VA progress note states that the Veteran has vasovagal syncope, not narcolepsy.  VA progress notes, dated in June 2011 and January 2013, indicate that the Veteran does not have narcolepsy.  Citing August 2009 VA neurological consultation report (which notes that the Veteran's history is most consistent with vasovagal/situational syncope "occurring exclusively in setting of fear when seeing blood or micturition /intercourse").

With regard to the Veteran's claimed narcolepsy, urinary frequency, and headaches the Veteran's service treatment records are complaint void of any diagnosed narcolepsy or urinary frequency.  While service treatment records reflect complaints of headaches, there was no diagnosed chronic headache disability during service.  Notably, however, there is no competent medical evidence to show that the Veteran has narcolepsy, urinary frequency, or headaches that are related to his service.

With regard to tinea pedis and an aphthous ulcer, while the service treatment records indicate diagnoses of tinea pedis and an aphthous ulcer, on September 2013 VA examination, the examiner did not diagnosis any aphthous ulcer disability.  Rather, the examiner diagnosed periodontal disease which is not a disability for VA purposes.  While the September 2013 VA examiner diagnosed tinea pedis, the examiner opined that it was not related to his service.  Moreover, there is no competent medical evidence to show that the Veteran has tinea pedis or an aphthous ulcer that are related to his service.

The Board has taken the contention that the Veteran's claimed aphthous ulcer, headaches, tinea pedis, urinary frequency, and narcolepsy were caused by his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file, and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of an aphthous ulcer, headaches, tinea pedis, urinary frequency, and narcolepsy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Scars, Left Knee, Hernia, and Ventral Herniorrhaphy

In the present case, entitlement to service connection for scars of the left knee, hernia, and ventral herniorrhaphy were granted in an August 2007 rating decision.  The RO assigned an initial noncompensable (zero percent) rating for scars of the left knee, hernia, and ventral herniorrhapy, effective July 1, 2006, pursuant to Diagnostic Code 7805.  The Veteran contends that he is entitled to initial compensable ratings for his scars. 

Disabilities of this nature are rated under disfigurement to the head, face and neck (DC 7800), scars (DC 8701-7805) or dermatitis (DC 7806), whichever is the most predominant. 

As an initial matter, the Board notes that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

A veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review.  In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008.  In this case, as the Veteran's service connection claim was received by the RO in 's claim for an increased rating was received by the RO in November 2006, which precedes the effective date of the revised criteria, the amended criteria are not applicable and are not considered.

When considering whether a compensable rating is warranted, the Board notes at the outset that since the Veteran's scars are not to the head, face or neck, DC 7800 is not for application.

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating. 

Under Diagnostic Code 7802, a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating for superficial scars that are painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

The notes pertaining to these regulations (re-numbered) are shown below: 

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 

(2) A deep scar is one associated with underlying soft tissue damage. 

(3) A superficial scar is one not associated with underlying soft tissue damage. 

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

With regard to the left knee scar, in May 2001, he underwent an arthroscopy and removal of a loose body.  The diagnoses were chondral defect of patella, and loose body. He later underwent a second surgery.  In September 2005, the Veteran was noted to have a lateral meniscal tear of the left knee. 

On February 2007 QTC examination report, which shows that on examination, the Veteran's left knee had a scar measuring 14 centimeters (cm.) x 1 cm.  There was another scar measuring 0.2 cm. x 0.2 cm. For both scars, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation or edema. 

With regard to the inguinal hernia scars, the Veteran underwent a repair of the left and right inguinal hernia in April 2006.

On February 2007 QTC examination, the Veteran had a right groin scar measuring 10 cm. x 1 cm., and a left groin scar measuring 10 cm. x 1 cm.  For both scars, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation or edema.

With regard to the Ventral Herniorrhaphy scars, the Veteran underwent a ventral herniorrhaphy in May 2001.

On February 2007 QTC examination report, which shows that on examination, the Veteran had a scar on his abdomen that was 7 cm. x 2 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation or edema. 

The Board finds that the claims must be denied.  The evidence is insufficient to show that the Veteran's left knee, hernia, and ventral herniorrhapy scars are productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," or "superficial scars that are painful on examination."  Accordingly, an initial compensable evaluation is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

Erectile dysfunction

In this case, the Veteran has claimed that his service-connected erectile dysfunction is more severe than his current noncompensable (zero percent) evaluation.

There is no specific disability rating for erectile dysfunction, and the RO has evaluated the Veteran's erectile dysfunction as deformity of the penis with loss of erectile power under 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Board can find no other diagnostic code provision that would be more appropriate in rating the Veteran's disability. There is no evidence that he has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Diagnostic Codes 7520 or 7521, respectively. Therefore, Diagnostic Code 7522 is most appropriate to rate this disability. 

Pursuant to Diagnostic Code 7522, two distinct elements are required for a compensable, 20 percent, disability rating: penile deformity and loss of erectile power.  See Melson v. Derwinski, 1 Vet. App. 334(1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Turning to the merits of the claim, the Veteran's service treatment reports include a private treatment report which shows that in September 2004, he was found to have erectile dysfunction.  A March 2005 private treatment report notes use of Viagra with moderate success, low-normal testosterone, and use of Testim.  The impression was hypogonadism.  An October 2005 TriCare report notes low testosterone. 
The Board finds that the claim must be denied. 

The evidence shows that the Veteran has repeatedly reported experiencing impotence.  However, there is no evidence to show that the Veteran has penile deformity.  

In this regard, a February 2007 QTC examination report shows that the Veteran reported a three-year history of erectile dysfunction that was caused by medication and hormonal imbalance, specifically, low testosterone.  An examination of the penis and testicles was normal.  The relevant diagnosis was hypogonadism with erectile dysfunction.  VA progress notes include notations of erectile dysfunction, and/or use of Cialis.  See e.g., VA progress notes, dated in January and August of 2008.  A January 2009 VA progress note shows that the Veteran was using Cialis which was ";working okay' but not great."  The Board therefore finds that he is properly evaluated at the noncompensable level for erectile dysfunction.  See 38 C.F.R. § 4.31 (2015).  

Furthermore, the record shows that he has already been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is already being compensated for loss of use (it is important to understand that this is additional compensation for this problem).  In any event, a compensable rating is not warranted under Diagnostic Code 7522. 

Psoriasis

In this case, the Veteran has claimed that his service-connected psoriasis is more severe than his current 10 percent rating.

The Veteran's psoriasis has been evaluated under 38 C.F.R. § 4.118, DC 7816. 

Under DC 7816 (2014), a 10 percent rating is assigned for psoriasis covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent is assigned for psoriasis covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

Turning to the merits of the claim, the Veteran's service treatment reports show that he was noted to have psoriasis on multiple occasions, beginning in at least 2002, treated with use of topical medications.  A March 2005 TriCare report notes that the Veteran had skin symptoms on his lower extremities, buttocks, trunk, and upper extremities.  A June 2005 report notes the presence of skin symptoms on the body, scalp, and face.  A May 2006 TriCare report notes psoriasis, folliculitis, and punctuate keratitis. 

On February 2007 QTC examination, the Veteran reported a two-year history of skin symptoms that included constant ulcer formation, itching, shedding, and crusting.  His symptoms involved areas that are exposed to the sun, including the head, face, and neck.  Over the past 12 months, he stated that he had used corticosteroids and UV (ultraviolet) light.  The functional impairment was described as having to cover up to not bring embarrassment upon self.

On examination, there was psoriasis, with 1-2 cm. dry patches of the arms, with abnormal texture of more than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  Skin lesion was 0 (zero) percent of exposed areas.  There was coverage of 9 percent of the whole body.  The skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition.  There were no nodules, lumps, or cysts present.  The relevant diagnosis was psoriasis.  The objective factors were patchy dry rash.

Overall, VA progress notes show a number of treatments for skin symptoms, with several notations that his psoriasis was less than 3 percent of his BSA (body surface area) (June 2011), about 5 percent BSA (October 2008), 5 percent BSA (December 2011, June and December of 2012), and less than 10 percent BSA (March and April of 2010).  These reports note the use of a number of different topical crèmes, and that he had symptoms on areas that included his knees, ankles, and buttocks, bilateral elbows, trunk, and bilateral lower extremities. 

The Board finds that the claim must be denied.

The evidence is insufficient to show that the Veteran's psoriasis is productive of symptoms covering 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Accordingly, an initial evaluation higher than 10 percent is not warranted pursuant to Diagnostic Code 7816.

Additional Considerations

With regard to his scar, erectile dysfunction, and skin disabilities, the Veteran is competent to report his current loss of erectile power and itching and crusting associated with is skin disability, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of his scars, erectile dysfunction, and skin disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's scar, erectile dysfunction, and skin disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of an initial compensable rating for his scars or erectile dysfunction or a rating higher than 10 percent for psoriasis.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his skin (scar and psoriasis) and erectile dysfunction disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of loss of erectile dysfunction and itching related to his psoriasis.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, while the 2013 VA examination reports indicate that he retired in 2006, the Veteran does not contend nor does the evidence reflect that he is unemployed due to his service-connected scars, skin disability, or erectile dysfunction.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected scars, skin disability, and erectile dysfunction.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board grants the claim for service connection for bilateral orchitis and epididymitis which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

With regard to the claims for service connection for headaches, a scalp laceration, an aphthous ulcer, tinea pedis, urinary frequency, a left ankle disability, hypertension, dizziness, and narcolepsy, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in January 2007 and January 2008 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, with regard to the increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's scars, psoriasis, and erectile dysfunction since the February 2007 VA examination.  Parenthetically, the Board notes that the September 2013 VA examinations were conducted pursuant to the Board's July 2013 remand in relation to his claims for service connection for tinea pedis, bilateral orchitis, and epididymitis.

The Board notes that while relevant VA medical examinations were performed with respect to the claims for service connection for a scalp laceration, left ankle disability, hypertension, a disability manifested by dizziness, an aphthous ulcer, headaches, urinary frequency, and narcolepsy, opinions were not obtained in this case to address the etiology of these claimed disabilities.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.
Here, the only evidence of currently diagnosed residuals of a scalp laceration, disability manifested by dizziness, left ankle disability, and hypertension, is the Veteran's own conclusory generalized lay statement, which is unsupported by the medical evidence.  Moreover, while the record reflects post-service diagnoses of an aphthous ulcer, headaches, urinary frequency, and narcolepsy, none of the competent medical evidence relates these disabilities to the Veteran's service.  In fact, on VA examination there was no evidence of an aphthous ulcer, urinary frequency, or narcolepsy.  Although the Veteran believes that he has residuals of a scalp laceration, disability manifested by dizziness, left ankle disability, and hypertension and that any residuals of a scalp laceration, disability manifested by dizziness, left ankle disability, hypertension, aphthous ulcer, headaches, urinary frequency, and narcolepsy should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims.  Accordingly, the Board finds that referral for VA medical examinations or opinions is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion for those issues that have no received examinations.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

Service connection for bilateral orchitis is granted.

Service connection for epididymitis is granted.

Service connection for headaches is denied.

Service connection for a scalp laceration, is denied.

Service connection for an aphthous ulcer, is denied.

Service connection for tinea pedis is denied.

Service connection for urinary frequency is denied.
 
Service connection for a left ankle disorder is denied.

Service connection for hypertension is denied.
 
Service connection for a disability manifested by dizziness is denied.

Service connection for narcolepsy is denied.
 
An initial compensable rating for a left knee scar is denied.
 
An initial compensable rating for bilateral inguinal hernia repair scars is denied.
 
An initial compensable rating for a ventral hernia scar is denied.
 
An initial compensable rating for erectile dysfunction is denied.

An initial rating higher than 10 percent for psoriasis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


